           Case 1:18-cr-00319-TJK Document 33 Filed 05/17/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,           :
                                    :
         v.                         :                    CR NO. 18-319 (RMC)
                                    :
RITESH KAPOOR,                      :
                                    :
                 Defendant.         :
___________________________________ :


           DEFENDANT’S UNOPPOSED MOTION TO EXTEND TIME TO
            SELF-SURRENDER AND TO QUASH ARREST WARRANT

       The defendant, Ritesh Kapoor, respectfully requests that the Court extend the time

for him to self-surrender July 13, 2020, and to quash the warrant for his arrest. Assistant

United States Attorney Kondi Kleinman has informed undersigned counsel that the

government does not opposile this motion.

         October 18, 2019, the Court sentenced Mr. Kapoor to a year-and-a-day in custody,

to be followed by three years of supervised release. In addition, the Court ordered him

to pay $54,975 in restitution. The Court allowed Mr. Kapoor to remain on release and,

after granting an extension, 1 to self-surrender by February 28, 2020. He received a

letter directing him to report to McDowell FCI in West Virginia on February 28, 2020.

However, Mr. Kapoor failed to report because he was ill. Shortly thereafter, the Court

issued a bench warrant for his arrest.

         Mr. Kapoor is at home, where he has been the entire time. Because of the


1
    The order granting the extension stated that no further extensions would be granted.
          Case 1:18-cr-00319-TJK Document 33 Filed 05/17/20 Page 2 of 2




coronavirus situation, he is requesting that he be allowed to self-surrender by July 13,

2020.

        Under the unusual circumstances of the coronavirus, the government does not

oppose the Court quashing the warrant for Mr. Kapoor and allowing him to self-surrender

to BOP by July 13, 2020.

        Therefore, Mr. Kapoor respectfully requests that the Court quash the bench

warrant that has been issued for him and extend the time for him to report to serve his

sentence to July 13, 2020.

                                          Respectfully submitted,


                                          , and to qwuash the
q_________”/s/”_________________
                                          A.J. KRAMER
                                          FEDERAL PUBLIC DEFENDER
                                          625 Indiana Avenue, N.W., Suite 550
                                          Washington, D.C. 20004
                                          (202) 208-7500
                                          a._j._kramer@fd.org




                                             2
